Citation Nr: 0520648	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-19 659	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right eye 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for liver damage due to 
hepatitis C.

3.  Entitlement to service connection for liver damage due to 
hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1954 to October 
1958.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the veteran's petition to 
reopen his previously denied claims for service connection 
for a right eye disorder and liver damage due to hepatitis C.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  In an unappealed April 1976 rating decision, the RO 
denied the veteran's claims for service connection for a 
right eye disorder and hepatitis C.  In May 1976, 
after considering additional medical evidence, the RO again 
denied the claim for a right eye disorder.

3.  More recently, in March 1996, the RO denied the veteran's 
petition to reopen his previously denied claim for service 
connection for a right eye disorder.

4.  The additional evidence submitted or otherwise obtained 
since the March 1996 rating decision is cumulative of 
evidence already of record and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for a right eye disorder.  




5.  Some of the additional evidence submitted or otherwise 
obtained since the RO's April 1976 decision is not cumulative 
of evidence already of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for liver damage due to hepatitis C.

6.  There is no persuasive medical nexus evidence of record 
indicating the veteran has hepatitis C that is causally or 
etiologically related to his service in the military.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for a right eye disorder.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2000 & 2004).

2.  New and material evidence has been received to reopen the 
claim for service connection for liver damage due to 
hepatitis C.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000 & 2004).

3.  The veteran's hepatitis C was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete his claims.  The March 2002 rating decision 
appealed, the May 2003 statement of the case (SOC), and the 
October 2003 and March 2004 supplemental statements of the 
case (SSOCs), as well as February 2001 and January 2002 
letters to the veteran, notified him of the evidence 
considered and the pertinent laws and regulations.  The RO 
also indicated it would review the information of record and 
determine what additional information was needed to process 
his claims.  And the February 2001 and January 2002 letters, 
in particular, apprised him of the type of information and 
evidence needed from him to support his claims, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by the 
VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, he was provided a 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  He was also provided several opportunities to 
submit additional evidence in support of his claims - 
including following the RO's February 2001 and January 2002 
VCAA letters.  He also had an additional 90 days to identify 
and/or submit supporting evidence after certification of his 
appeal to the Board, and even beyond that with sufficient 
justification.  See 38 C.F.R. § 20.1304 (2004).  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In addition, the February 2001 and January 2002 letters 
apprising the veteran of the provisions of the VCAA was sent 
prior to initially adjudicating his petitions to reopen in 
March 2002.  So there was due process compliance with the 
holding and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Portland, and the RO did just that.  
Regardless, though, the undersigned VLJ also went over the 
provisions of the VCAA in relation to the veteran's petitions 
to reopen at his April 2005 hearing - partly to ensure 
compliance with the VCAA by tying up any loose ends 
concerning it.  This was before his appeal was recertified to 
the Board for adjudication.  So he already has been fully 
apprised of this law and given more than ample opportunity to 
identify and/or submit additional supporting evidence in 
response.  Consequently, there is no problem insofar as the 
timing of the VCAA notice, and the content of it is 
sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992).



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the February 2001 and 
January 2002 VCAA letters that were provided to the claimant 
do not contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claims.  The February 2001 and January 2002 VCAA letters 
requested that he provide or identify any evidence supporting 
his petition to reopen.  So a more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See, too, Mayfield 
v. Nicholson, 


19 Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).

With respect to the VCAA letters of February 2001 and January 
2002, the veteran was requested to respond within 60 days and 
30 days, respectively, but the letters informed him that he 
had up to one year to submit evidence.  And it has been more 
than one year since the January 2002 letter.  Nonetheless, 
38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence to Reopen Previously Denied, 
Unappealed Claims

As already alluded to, the veteran's claims for service 
connection for a right eye disorder and for hepatitis C were 
first considered and denied by the RO in an April 1976 rating 
decision.  The claim originally was denied on the basis that 
the veteran's right eye disorder and hepatitis C were not 
shown to have been incurred or aggravated during service by 
the evidence of record.  In denying the claims, the RO 
considered information contained in the veteran's service 
medical records and a statement from a private physician.  
The veteran's service medical records showed that he reported 
experiencing eye problems at enlistment and that he underwent 
cosmetic surgery to correct an internal strabismus of the 
right eye and amblyopia ex anopsia in April 1956.  Both were 
found to have existed prior to his entry into service.  In 
July 1956, he was seen for new prescription eyeglasses, 
as he had broken his pair.

Additional service medical records show the veteran was 
hospitalized from July to August 1956 for treatment of 
infectious mononucleosis.  At discharge, he reported eye 
trouble and jaundice, noted by a physician as being recession 
and resection of the right medial and lateral rectus in April 
1956, and infectious mononucleosis in July 1956.  Upon 
physical examination, the veteran was diagnosed with 
amblyopia exanopsia of the left eye.  And clinical 
evaluations of his skin, abdomen, chest, and endocrine system 
were normal at discharge.

The private medical record, from T. N. Greenstein, O.D., 
stated the veteran had right exotropia with amblyopia, 
hyperopia with astigmia, and accommodative insufficiency.

The RO confirmed and continued its decision regarding the 
veteran's right eye disorder in a subsequent May 1976 rating 
decision.  Prior to reconsidering the veteran's claim, the RO 
reviewed a private medical record from Dr. M. Linn, 
which showed the current condition of the veteran's right 
eye, but did not show that his preexisting right eye disorder 
had worsened due to his military service.

The veteran filed a petition to reopen his claim for service 
connection for a right eye disorder in February 1996.  And in 
a March 1996 rating decision, the RO denied his petition to 
reopen on the basis that January 1996 treatment records from 
Kaiser Permanente showed his current visual acuity and did 
not demonstrate that his vision had worsened due to his 
military service or that his right eye disorder, for which he 
underwent surgery in service, was aggravated by his service. 

The veteran filed his current petition to reopen these 
previously denied claims in September 2000.  The RO 
approached his claims properly, as issues of whether new and 
material evidence had been received to reopen these 
previously denied claims.  And in the March 2002 decision in 
question, the RO found that the evidence received since the 
prior denials was new, but still not material, as the VA 
medical records did not show the veteran's right eye disorder 
and hepatitis C were incurred or aggravated during his 
service.  This appeal ensued.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that no such 
evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  See 
Barnett at 1383-1384.



Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If an NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c).  In addition, where the veteran 
files a NOD, but fails to perfect his appeal within sixty 
days of the date on which the SOC was mailed or within one 
year from the date of mailing the notice of the decision (by 
filing a VA Form 9 or equivalent statement), the RO's 
determination becomes final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. §§ 20.204(b), 20.302(b), 20.1103.  Once an 
RO's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.

In this particular case, the veteran did not file an NOD 
after the April 1976 and March 1996 rating decisions.  
Therefore, the April 1976 and March 1996 rating decisions are 
final and binding on him based on the evidence then of record 
and are not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 
20.302, 20.1103.  However, if there is new and material 
evidence since those decisions, the claims must be reopened 
and the former dispositions reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2004).  But these 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the 
current claims were filed in June 2001, before this date, the 
new version of the regulation is inapplicable in this case.  
Rather, the former definition of new and material evidence 
must be used.  See 38 C.F.R. § 3.156(a) (2000).

The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).



This does not mean that the evidence warrants a revision of 
the prior determination.  It is intended to ensure that the 
Board has all potentially relevant evidence before it.  See 
Hodge at 1363 (citing "Adjudication; Pensions, Compensation, 
Dependency:  New and Material Evidence; Final Definition," 
55 Fed. Reg. at 52274 (1990)).  If all of the tests are 
satisfied, the claim must be reopened.

The evidence added to the record since the RO's March 1996 
rating decision includes VA medical records, additional 
service medical records, a VA examination report, and a 
transcript of the veteran's hearing testimony before the 
undersigned VLJ of the Board.

The service medical records submitted by the veteran, dated 
in July 1956, show the provisional diagnosis upon admission 
for hospitalization was hepatitis.  He was discharged in 
August 1956.

The VA medical records are dated from April 2000 to November 
2003 and indicate the veteran had a history of a right eye 
strabismus amblyopia, with correction in service, and 
glaucoma.  Visual acuity and refraction were obtained.  In 
September 2001, the provider noted the veteran reported that 
the strabismus was of much greater magnitude since the 
surgical correction in service.  In February 2002, 
the veteran requested surgery for his strabismus and was 
informed of a risk of diplopia and recurrent strabismus as a 
result.  In November 2003, he underwent a medial rectus 
resection of the right eye for strabismus with high exotropia 
of the right eye.

In addition, these VA medical records show the veteran denied 
having any risk factors for hepatitis C.



The veteran was afforded a VA examination in May 2003.  
According to the report, his claims file was reviewed and his 
"acute hepatitis-type illness" in July 1956 was noted.  He 
reported that he had high-risk sexual contacts then, 
resulting in gonorrhea, for which he needed a shot of 
penicillin, and that he thought the hepatitis came from an 
infected needle.  He denied any other hepatitis risk factors 
and denied being diagnosed with hepatitis C.  Following an 
objective physical examination, the VA examiner concluded 
there was no evidence of chronic hepatitis or residuals of 
hepatitis.  And the serology testing, including a chronic 
hepatitis panel, was negative for chronic infectious 
hepatitis or hepatitis A, B, or C.

In April 2005, the veteran testified at a hearing before the 
undersigned VLJ of the Board.  According to the transcript, 
the veteran said he underwent corrective, cosmetic surgery 
while in the military for a weak muscle in his right eye.  He 
also testified that he was diagnosed with hepatitis in 
service.  He stated, as well, that one of his treating 
physicians told him he would write a letter indicating the 
surgery in service worsened his right eye, but that the 
physician never did, and that he had been unsuccessful in 
contacting him since the physician's retirement.  When asked 
whether this purported letter still might be forthcoming from 
this doctor, the veteran responded no.


A.  Petition to Reopen the Claim Concerning the Right Eye 
Disorder

The additional evidence - since the RO's March 1996 denial 
- does not provide a basis for reopening this claim because 
the additional evidence is not both new and material.  
Although the veteran's recently submitted VA medical records 
and testimony before the Board are new, in that they were not 
previously of record, they are nonetheless immaterial to his 
claim for service connection for a right eye disorder because 
they do not address what was missing at the time of the RO's 
March 1996 rating decision, even when considered with the 
other evidence as a whole.  Thus, the additional records are 
merely cumulative of the evidence already on file.



What was missing at the time of the March 1996 RO rating 
decision was evidence suggesting the veteran's right eye 
disorder was incurred or aggravated during his military 
service.  The records submitted by him during the years since 
that 1996 decision only refer to the more recent evaluation 
and treatment of his right eye disorder, i.e., the current 
diagnosis and severity of it.  See Morton v. Principi, 
3 Vet. App. 508 (1992) (per curiam) (medical records 
describing veteran's current condition are not material to 
issue of service connection and are not sufficient to reopen 
claim for service connection based on new and material 
evidence.).  These records do not suggest that his 
preexisting right eye disorder underwent an appreciable 
increase in severity during service beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See, 
too, Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292 (1992) (temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are insufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened).  Also bear in mind there is no presumption of 
aggravation where a preexisting disability has been medically 
or surgically treated during service and the usual affects of 
treatment have ameliorated disability so that it is no more 
disabling than it was at entry into service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).  So the mere fact that the 
veteran underwent surgery for his right eye in service is 
insufficient, in and of itself, to suggest aggravation of the 
preexisting disability.  This is especially true in the 
absence of any medical evidence, such as the opinion the 
veteran mentioned during his recent hearing (but was unable 
to obtain and indicated is unobtainable), suggesting this 
might have occurred in his particular instance.

Moreover, because the veteran reported experiencing problems 
with his right eye as early as his military enlistment 
examination, he is not entitled to the presumption of 
soundness when entering service.  This, in turn, means VA 
does not have to show by clear and unmistakable evidence that 
he had a preexisting disability and that it was not 
aggravated during service beyond its natural progression.  
See VAOPGCPREC 3-2003 (July 16, 2003).



In short, these additional records do not show a causal 
relationship between the veteran's service in the military 
and any current symptomatology or diagnoses involving his 
right eye.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  To the extent that 
any of these records report an increase in the strabismus of 
the right eye since his surgery in service, this is merely a 
recitation of his own, self-reported history.  See Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995); Reonal v. Brown, 5 Vet. 
App. 458 (1993), Swann v. Brown, 5 Vet. App. 229 (1993).

Also, merely reiterating previously made arguments, without 
this independent verification, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence to reopen his claim for 
service connection for a right eye disorder.  And in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

B.  Petition to Reopen the Claim for Liver Damage Due to 
Hepatitis C

Some of the above-cited evidence is both new and material 
and, therefore, sufficient to reopen this claim.  Some of 
this evidence supports the veteran's contention that he was 
treated for hepatitis C during service.  More specifically, 
the service medical records submitted by the veteran tend to 
substantiate his claim because these records suggest he was 
provided a provisional diagnosis of hepatitis upon being 
hospitalized in July 1956.  See Hickson v. West, 11 Vet. App. 
374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Consequently, these records are neither cumulative nor 
redundant, and they are so significant they must be 
considered in order to fairly decide the merits of this 
claim.  See 38 C.F.R. § 3.156(a), (c).  So this claim is 
reopened.

The Board must now consider the veteran's reopened claim on 
the full merits (i.e., on a de novo basis).  This will not 
unduly prejudice him because, as gleaned from his hearing 
testimony and other statements submitted in support of this 
claim, he is fully aware of the need to establish that he 
experienced relevant symptoms in service (or, as indicated, 
received a relevant diagnosis), and that he has current 
disability (shown by a medical diagnosis) related to the 
symptoms and diagnosis in service (medical nexus opinion).  
See Bernard v. Brown, 4 Vet. App. 384, 394 (if "the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and if not, whether the claimant has been prejudiced 
thereby.").

No undue prejudice results here also because the 
aforementioned January 2002 VCAA letter and May 2003 SOC 
informed the veteran of the information necessary to 
establish service connection for liver damage due to 
hepatitis C, on a de novo basis, in addition to providing him 
the information necessary to reopen this claim.  
Consequently, this is sufficient to protect his procedural 
due process rights and allow the Board to now conduct its own 
de novo review.

III.  Entitlement to Service Connection for Liver Damage Due 
to Hepatitis C

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions are chronic, per 
se, and therefore will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The Board finds that the evidence of record does not 
establish the veteran's entitlement to service connection for 
liver damage due to hepatitis C.  There is no medical 
evidence of record indicating he has liver damage or 
hepatitis C that was incurred during or as a result of his 
military service.  While the Board acknowledges that he 
testified to being treated during service for hepatitis, 
his medical records, including the report of his separation 
examination, consistently showed normal clinical evaluations 
of his skin, abdomen, and endocrine system.  And while the 
Board realizes the July 1956 service medical records recently 
submitted by the veteran show a diagnosis of hepatitis, this 
was merely a "provisional" diagnosis upon admission to the 
hospital.  His August 1956 discharge documents (at the 
conclusion of that hospitalization, following clinical 
workup) clearly show a final diagnosis of infectious 
mononucleosis.  38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  So doctors ultimately determined the 
veteran did not have hepatitis.

There also is no objective evidence of continuity of 
symptomatology during the years following the veteran's 
discharge from service in October 1958.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).   

More significantly, there also is no current medical evidence 
containing a diagnosis confirming he ever had hepatitis.  And 
"[i]n the absence of proof of present disability there can 
be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1998) ("Congress specifically limits entitlement 
to service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

Concerning this, the Board notes that, at the veteran's May 
2003 VA examination, the evaluating physician found there was 
no evidence of chronic hepatitis or its residuals, and that 
serology testing for hepatitis A, B, and C was negative.  
Consequently, absent medical evidence of current disability, 
much less of a causal relationship to his service in the 
military, service connection cannot be granted.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The only evidence at other times alleging the veteran's has 
liver damage or hepatitis is related to his service in the 
military comes from him, personally.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition - even 
assuming he currently has it.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.



Because of this, his allegations, alone, have little to no 
probative value without medical evidence substantiating them.  
Consequently, absent medical evidence of a causal 
relationship to his service in the military, service 
connection cannot be granted because the preponderance of the 
evidence is unfavorable.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.


ORDER

The petition to reopen the claim for service connection for a 
right eye disorder is denied.

The claim for service connection for liver damage due to 
hepatitis C is reopened, but denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


